Case 19-20031-drd11       Doc 24      Filed 01/16/19 Entered 01/16/19 10:48:07        Desc Main
                                     Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 In re:
                                                         Chapter 11
 CORNERSTONE MANAGEMENT                                  Case No. 19-20031-11
 PARTNERS, INC.
                                                         Hearing Date and Time:
                                                         January 17, 2019 at 9 a.m.
 Debtor.
                                                         Hearing Location:
                                                         Jefferson City


                                     NOTICE OF HEARING

          PLEASE TAKE NOTICE that Cornerstone Management Partners, Inc., the above-

 captioned debtor and debtor-in-possession (“Debtor”) filed the following Motions on January 15,

 2019:

          1.    Debtor’s Motion for Entry of Interim and Final Orders (I) Approving the Sale of

 Certain Shares of Stock Free and Clear of Liens, Claims, Interests and Encumbrances and (II)

 Granting Related Relief Debtor’s Motion for Expedited Hearing on same;

          2.    Debtor’s Motion for Entry of Order Prohibiting Utility Providers from

 Discontinuing Services and Approving Form of Adequate Assurance of Payments for the

 Continuation of Utility Services;

          3.    Debtor’s Motion for Entry of an Order Authorizing, but not Directing, the Debtor

 to Continue Prepetition Insurance Coverage;

          4.    Debtor’s Motion to Approve Procedures for Interim Compensation and

 Reimbursement of Professionals’ Fees;

          5.     Debtor’s Motion to Limit Notice and Establish Noticing Procedures;



                                                                                       SL 3132575.1
Case 19-20031-drd11       Doc 24    Filed 01/16/19 Entered 01/16/19 10:48:07         Desc Main
                                   Document      Page 2 of 2



        6.     Application of the Debtor for an Order Authorizing and Approving the

 Employment and Retention of Spencer Fane LLP Nunc Pro Tunc to the Petition Date, as Counsel

 for the Debtor and Granting Related Relief;

        PLEASE TAKE FURTHER NOTICE that a hearing to consider the foregoing motions

 shall be held on January 17, 2019 at 9:00 a.m., prevailing Central Time, in the Christopher S.

 Bond Court House, Courtroom 4B, 80 Lafayette Street, Jefferson City, MO 65101.

 Date: January 16, 2019                        /s/ Dennis R. Dow___________________
                                               Honorable, Dennis R. Dow
                                               UNITED STATES BANKRUPTCY JUDGE


                                                    Respectfully submitted,

                                                    SPENCER FANE LLP

                                                    /s/ Ryan C. Hardy
                                                    Eric C. Peterson MO #62429
                                                    Ryan C. Hardy MO #62926
                                                    1 North Brentwood Boulevard
                                                    Suite 1000
                                                    St. Louis, MO 63105
                                                    (314) 863-7733
                                                    (314) 862-4656 – Fax
                                                    epeterson@spencerfane.com
                                                    rhardy@spencerfane.com

                                                    Scott J. Goldstein MO #28698
                                                    Zachary Fairlie MO #68057
                                                    1000 Walnut, Suite 1400
                                                    Kansas City, MO 64106
                                                    (816) 474-8100
                                                    (816) 474-3216– Fax
                                                    sgoldstein@spencerfane.com
                                                    zfairlie@spencerfane.com

                                                    Proposed Counsel to the Debtor and
                                                    Debtor-in-Possession




                                                                                     SL 3132575.1
